DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Response to Amendment
The amendment filed 01/12/2022 has been entered. Claims 1-3, 5-7, 9, and 11-23 remain pending in the application. 

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  9, 11-15, and 21 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 9 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a method as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, reconstructing the at least two images from projection data acquired during the recorded heart rate that deviates beyond the threshold; calculating a similarity metric for each image of the at least two images and an image reconstructed from projection data acquired during a second scan with a heart rate within the threshold, wherein calculating the similarity metric for each image of the at least two images comprises comparing each image of the at least two images to an image from a neighborhood regular acquisition, as recited in claim 9.  
Claims 11-15, and 21 are allowed at least by virtue of their dependency upon an allowable base claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.      Claims 1-3, 7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 20150243070), hereinafter Ra, in view of Boudoulas et al (Linear Relationship Between Electrical Systole, Mechanical Systole, and Heart Rate, Chest, Volume 80, Issue 5, November 1981, Pages 613-617), hereinafter Boudoulas.
Regarding claim 1, Ra teaches a method ([0189], [0192], figs. 1-10, 12-15), comprising: 
reconstructing an image from projection data acquired during a sequence of scans (“it takes about 0.2 seconds for the X-ray generator 20 to rotate a half turn." [0018]. “Throughout the specification, a "CT image" may refer to an image generated by synthesizing a plurality of X-ray images that are obtained by photographing an object while a CT imaging apparatus rotates around at least one axis with respect to the object.” [0084]; “after a user individually sets partial cycles for use in image reconstruction to detect partial cycles 861, 862, and 863, the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction.” [0192]; Fig. 8B. Note that an ECG cycle is approximately 1 s (a heartbeat interval) while a 360 degree turn is made in about 0.4 s [0018]. Therefore, the method requires a sequence of scans with each scan corresponding to a full turn of the X-ray generator, as seen in a motion trajectory 850 of the X-rays in Fig. 8B. [0191]) with a reconstruction time (“a tomography image is reconstructed at an end time point of systole or an end time point of diastole." [0424]) determined for one or more of the sequence of scans relating a timing of an event to be imaged to a heart rate measured during the sequence of scans (“an ECG signal 860 is irregularly gated in the retrospective mode [0192], fig. 10. “The data acquirer 610 acquires a first image which corresponds to a first time point and a second image which corresponds to a second time point.  In detail, the first image and the second image are acquired by performing a tomography scan on the same object at different time points.”  [0205]- [0207], fig. 10. “For example, the time section between t1 and t2 may correspond to a beat rate of a heart.” [0206]); and 
determining a most consistent reconstruction time for each acquisition (“after a user individually sets partial cycles for use in image reconstruction to detect partial cycles 861, 862, and 863, the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction.” [0192]; Fig. 8B; “In a conventional apparatus and method of reconstructing a tomography image, when a tomography scan is performed on a moving object, an image of the object is not clearly reconstructed due to motion artifacts.” [0423]. “To address this problem, in the related art, a tomography image is 
reconstructed at an end time point of systole or an end time point of diastole.” [0424]. Since the pieces of partial cycle raw data are used in image reconstruction, and the image reconstruction is performed  at an end time point of systole or an end time point of diastole, these time points for image reconstruction is considered “a most consistent reconstruction time for each acquisition” as claimed).
Ra does not teach determining a reconstruction time based on a model relating a timing of an event to be imaged to a heart rate.
However, Boudoulas discloses a linear relationship between electrical systole, mechanical systole, and heart rate, which is analogous art. Boudoulas teaches a model relating a timing of an event to a heart rate (“The relationship between the duration of electrical systole (QT) and heart rate (HR) and the relationship between the QT interval and total electromechanical systole (QS2) were studied in the resting state in 200 patients (100 males and 100 females) without evidence of cardiovascular disease. A linear relationship was found between the QT and HR in males and females (males, QT = 521 msec – 2.0 HR, r = .91; females, QT = 511 msec – 1.8 HR, r = .90). In 20 male and 20 female subjects, the relationship between QT and QS2 was studied. The QT was slightly shorter but paralleled the QS2 (males QT = 529 msec – 2.1 HR, QS2 = 541 msec – 2.2 HR; females QT = 511 msec – 1.9 HR, QS2 = 540 msec – 2.0 HR). Thus, over the physiologic range of resting HR, a linear relationship exists between QT and HR. The QT interval is slightly shorter but parallels the QS2 in patients without heart disease. These linear relationships permit a direct comparison of the duration of electrical and mechanical systole.” Abstract, Figs. 1-6, Table 1).
Therefore, based on Boudoulas’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra to have a step of determining a reconstruction time based on a model relating a timing of an event to be imaged to a heart rate, as taught by Boudoulas, in order to determine patient-specific systolic time intervals and relate the duration of electrical systole to cardiac cycle length in healthy patients (Boudoulas: Abstract, Introduction, p. 613).
Regarding claim 2, Ra modified by Boudoulas teaches the method of claim 1.
Ra teaches acquiring electrocardiogram (ECG) data during the sequence of scans (ECG data being acquired corresponding to the “motion trajectory 850 of the X-rays,” Fig. 8B, [0191]), wherein the heart rate is measured based on the ECG data ("Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode.  In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected." [0192]; Fig. 8B; Figs. 11A-B).
Regarding claim 3, Ra modified by Boudoulas teaches the method of claim 2.
Ra teaches that the reconstruction time for one or more of the sequence of scans is further determined based on a presence of an irregular heartbeat identified in the ECG data (“an ECG signal 860 is irregularly gated in the retrospective mode” [0192]; “after a user individually sets partial cycles for use in image reconstruction to detect partial cycles 861, 862, and 863, the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction.” [0192]; Figs. 8B, 10), and wherein the reconstruction time is adjusted to avoid using views (“irregularly gated” [0192], Fig. 8B, Figs. 11A-B) in the projection data corresponding to an R-wave of the ECG data (seen as peaks in Fig. 8B, Figs. 11A-B) during the reconstruction ("Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode.  In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected." [0192]; Fig. 8B; Figs. 11A-B. “The data acquirer 610 may select the two time points when motion of an object is minimized within a predetermined time section as the first time point t1 and the second time point t2.  The setting of the first and second time points t1 and t2 will be described in detail later with reference to FIGS. 13A, 13B, 13C, 14A, and 14B.  The predetermined time section may be an R-R section between an R peak of the ECG signal and a subsequent R peak thereof.” [0249]).
Regarding claim 7, Ra modified by Boudoulas teaches the method of claim 1.
Ra teaches that the event comprises an end of electromechanical systole (“a tomography image is reconstructed at an end time point of systole" [0424]).
Ra does not teach the model adapted to a subject being imaged.
However, Boudoulas discloses a linear relationship between electrical systole, mechanical systole, and heart rate, which is analogous art. Boudoulas teaches that the model is adapted to a subject (Boudoulas: As seen in Figs. 3-6, Table 1, the model value depends on subject’s heart rate and gender).
Therefore, based on Boudoulas’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Boudoulas to have the model adapted to a subject, as taught by Boudoulas, in order to determine patient-specific systolic time intervals and relate the duration of electrical systole to cardiac cycle length in healthy patients (Boudoulas: Abstract, Introduction, p. 613). In the combined invention of Ra and Boudoulas, the model is adapted to a subject being imaged.
Regarding claim 16, Ra teaches a system (“the CT system 100," Fig. 2, [0097]), comprising: 
a gantry (102, Fig. 2, [0097]), the gantry including a bore extending therethrough (seen in Fig. 2);
 an X-ray source (“the X-ray generator 106" Fig. 2, [0098]) that emits a beam of X-rays toward an object (10, Fig. 2) to be imaged (seen in Fig. 1A), the X- ray source positioned on the gantry ("The gantry 102 may include the X-ray generator 106" [0098], Figs. 2-3); 
a detector (108, Figs. 2-3) that receives the x-rays attenuated by the object (“the X-ray detecting unit 108.” [0098], Figs. 2-3), the detector positioned on the gantry opposite to the x-ray source (seen in Figs. 2-3); a data acquisition system (DAS) operably connected to the detector (“a data acquisition system (DAS) 116" [0105], Fig. 3); and 
a computer (124, 126, 128, 130, Fig. 3) operably connected to the DAS (seen in Fig. 3) and the X-ray source (“an image processing unit (also referred to herein as an "image processor") 126,” [0103], Fig. 3), the computer configured with instructions (‘the term "unit" may refer to components such as software components, object-oriented software components," [0080]) in non-transitory memory (“a storage unit (also referred to herein as a "storage" and/or as a "memory") 124” [0103], Fig. 3), that when executed cause the computer to: 
reconstruct an image (“tomography image reconstruction” [0192]) from projection data acquired via the DAS during a sequence of scans of the object ("The data acquirer 510 acquires a first image which corresponds to a first time point and a second image which corresponds to a second time point by performing a tomography scan on an object." [0139], Fig. 3) with a reconstruction time determined for one or more of the sequence of scans based on a presence of an irregular heartbeat (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode [0192], fig. 10) and based on a timing of an event to be imaged (“a tomography image is reconstructed at an end time point of systole or an end time point of diastole." [0424]; Figs. 8, 10, 11 show that the reconstruction is timed to certain events with respect to R-wave) to a heart rate measured during the sequence of scans (“In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected; … the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction” [0192], figs. 8B, 10. The data acquirer 610 acquires a first image which corresponds to a first time point and a second image which corresponds to a second time point.  In detail, the first image and the second image are acquired by performing a tomography scan on the same object at different time points.  [0205]- [0207], fig. 10. For example, the time section between t1 and t2 may correspond to a beat rate of a heart. [0206]. “Referring to FIG. 13A, the data acquirer 610 reconstructs images at intervals of a predetermined time from an ECG signal 1310.” [0251]); and 
determine a most consistent reconstruction time for each acquisition (“after a user individually sets partial cycles for use in image reconstruction to detect partial cycles 861, 862, and 863, the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction.” [0192]; Fig. 8B; “In a conventional apparatus and method of reconstructing a tomography image, when a tomography scan is performed on a moving object, an image of the object is not clearly reconstructed due to motion artifacts.” [0423]. “To address this problem, in the related art, a tomography image is 
reconstructed at an end time point of systole or an end time point of diastole.” [0424]. Since the pieces of partial cycle raw data are used in image reconstruction, and the image reconstruction is performed  at an end time point of systole or an end time point of diastole, these time points for image reconstruction is considered “a most consistent reconstruction time for each acquisition” as claimed).
Ra does not teach a reconstruction time determined based on a model relating a timing of an event to be imaged to a heart rate measured during the sequence of scans.
However, Boudoulas discloses a linear relationship between electrical systole, mechanical systole, and heart rate, which is analogous art. Boudoulas teaches a reconstruction time determined based on a model relating a timing of an event (“electrical systole,” Abstract) to a heart rate (HR, Abstract) measured (“The relationship between the duration of electrical systole (QT) and heart rate (HR) and the relationship between the QT interval and total electromechanical systole (QS2) were studied in the resting state in 200 patients (100 males and 100 females) without evidence of cardiovascular disease. A linear relationship was found between the QT and HR in males and females (males, QT = 521 msec – 2.0 HR, r = .91; females, QT = 511 msec – 1.8 HR, r = .90). In 20 male and 20 female subjects, the relationship between QT and QS2 was studied. The QT was slightly shorter but paralleled the QS2 (males QT = 529 msec – 2.1 HR, QS2 = 541 msec – 2.2 HR; females QT = 511 msec – 1.9 HR, QS2 = 540 msec – 2.0 HR). Thus, over the physiologic range of resting HR, a linear relationship exists between QT and HR. The QT interval is slightly shorter but parallels the QS2 in patients without heart disease. These linear relationships permit a direct comparison of the duration of electrical and mechanical systole.” Abstract, Figs. 1-6, Table 1).
Therefore, based on Boudoulas’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra to have a reconstruction time determined based on a model relating a timing of an event to be imaged to a heart rate measured during the scan, as taught by Boudoulas, in order to determine patient-specific systolic time intervals and relate the duration of electrical systole to cardiac cycle length in healthy patients (Boudoulas: Abstract, Introduction, p. 613). In the combined invention of Ra and Boudoulas, a heart rate is measured during the sequence of scans.

Regarding claim 17, Ra modified by Boudoulas teaches the system of claim 16.
Ra teaches the system comprising an electrocardiogram (ECG) monitor (implicit [0187], [0192]; [0213]; Figs. 6, 8A-B; 10, 11A-B) communicatively coupled to the computer (“When the tomography apparatus 500 is included in the CT system 100 of FIG. 2 or FIG. 3, the data acquirer 510 and the image reconstructor 520 of FIG. 5 may be included in the image processing unit 126 or the control unit 118 of FIG. 3. The display 530 may correspond to the display 130 of FIG. 3." [0138], Fig. 5), wherein the heart rate is measured based on data received from the ECG monitor ("The scan mode may be determined according to whether or not a heartbeat rate of a patient that is subject to imaging is constant.  Electrocardiographic (ECG) gating may be used to acquire raw data that is used for reconstruction of an image." [0187]. "Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode.  In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected." [0192]; "In detail, the data acquirer 610 gates a plurality of first time sections P11, P21, and P31 for generating the first image 1050 at a plurality of cycles of an ECG signal." [0213]; Figs. 6, 8B; 10, 11A-B).
Regarding claim 18, Ra modified by Boudoulas teaches the system of claim 17.
Ra teaches that the presence of an irregular heartbeat is identified in the data received from the ECG monitor ("Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode.  In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected." [0192]; Fig. 8B; Figs. 11A-B).
Regarding claim 19, Ra modified by Boudoulas teaches the system of claim 18.
Ra teaches that the reconstruction time is adjusted to avoid using views in the projection data (“irregularly gated” [0192], Fig. 8B, Figs. 11A-B) corresponding to an R-wave of the data received from the ECG monitor (R-wave seen as peaks in Fig. 8B, Figs. 11A-B) during the reconstruction ("Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode.  In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected." [0192]; Fig. 8B; Figs. 11A-B. “The data acquirer 610 may select the two time points when motion of an object is minimized within a predetermined time section as the first time point t1 and the second time point t2.  The setting of the first and second time points t1 and t2 will be described in detail later with reference to FIGS. 13A, 13B, 13C, 14A, and 14B.  The predetermined time section may be an R-R section between an R peak of the ECG signal and a subsequent R peak thereof.” [0249]).

2.      Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ra and Boudoulas as applied to claims 2 and 18, and further in view of Fluhrer et al (US 6266553), hereinafter Fluhrer, and Kranz (US 20150279187), hereinafter Kranz.
Regarding claim 5, Ra modified by Boudoulas teaches the method of claim 2.
Ra teaches responsive to presence of the irregular heartbeat during the scan, reconstructing at least two images from the projection data acquired during the scan (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]. "Referring to FIG. 13A, the data acquirer 610 reconstructs images at intervals of a predetermined time from an ECG signal 1310.  For example, referring also to FIG. 13B, the data acquirer 610 reconstructs a tomography image 1321 by using a sinogram gated in a time section corresponding to a time point t11 and reconstructs a tomography image 1322 by using a sinogram gated in a time section corresponding to a time point t12.  For example, the data acquirer 610 reconstructs a tomography image 1323 by using a sinogram gated in a time section corresponding to a time point t(n-2) and reconstructs a tomography image 1324 by using a sinogram gated in a time section corresponding to a time point t(n-1)." [0251]), wherein the reconstruction time for one or more of the sequence of scans is further determined based on presence of an irregular heartbeat identified in the ECG data (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]).
Ra as modified by Boudoulas does not explicitly teach that (1) responsive to the presence of the irregular heartbeat, the reconstruction time for one or more of the sequence of scans is determined based on reconstruction times corresponding to neighboring regular heartbeats; 
(2) the irregular heartbeat identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates. 
However, regarding feature (1), Fluhrer discloses a spiral scanning computed tomography apparatus, and method for operating same, for cardiac imaging, which is analogous art. Fluhrer teaches that responsive to the presence of the irregular heartbeat, the reconstruction time for one or more of the sequence of scans is determined based on reconstruction times corresponding to neighboring regular heartbeats (“given slightly irregular spacings of the R-peaks the time window .delta.t.sub.rek can still be displaced within the diastoles in such a way that successive time windows are again located at equidistant time intervals .DELTA.t.” Col. 3, l. 37-41. “7.  Determination of the average heart frequency of a spiral scan, for the determination of the suitable pitch value. 8.  Given an irregular heartbeat, adaptation of the time window for reconstruction, so that the images arise in equidistant time spacings and thus equidistant axial spacings.” Col. 4, l. 31-36. Because, the images arise in equidistant time spacings, in the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats that are associated with these equidistant time spacings).
Therefore, based on Fluhrer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Boudoulas to have, responsive to the presence of the irregular heartbeat, the reconstruction time for one or more of the sequence of scans that is determined based on reconstruction times corresponding to neighboring regular heartbeats, as taught by Fluhrer, in order to improve the image quality (Fluhrer: Col. 1, l. 64-Col. 2, l. 13).
Regarding feature (2), while Ra teaches that the irregular heartbeat is identified based on a heart rate (“In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected; … the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction” [0192]. Cycles of ECG signals defining heart rates have to be measured and recorded in order to perform reconstruction), Ra as modified by Boudoulas and Fluhrer further does not teach that the irregular heartbeat is identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates.
However, Kranz discloses monitoring of persons and control their location, heath condition (Abstract), which is analogous art. Kranz teaches that the irregular heartbeat is identified based on a heart rate greater than a threshold (“above set degree” [0064]) with respect to an average of other measured heart rates ("The limit is expressed as a number of beats per a unit of time during which the number of beats differing in the time of beat from the average beat is monitored, where the time interval between beats is measured.  Deviating beats may be excluded from the calculation of the average length of beat." [0016]. “With advantage the curve of ECG can be scanned and screened by respective sensors not only continuously or in regular optional intervals but with advantage for episodes with arrhythmia above set degree.  Scan of ECG with advantage is switched on by central control unit when the limit values are exceeded, par example pulse and arrhythmia” [0064]).
Therefore, based on Kranz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra, Boudoulas, and Fluhrer to have the irregular heartbeat identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates, as taught by Kranz, in order to facilitate the control over the image reconstruction process, improve the image quality and diagnostic capabilities of the system.
Regarding claim 20, Ra modified by Boudoulas teaches the system of claim 18.
Ra teaches responsive to presence of the irregular heartbeat during the scan, the instructions, when executed, cause the computer to reconstruct at least two images from the projection data acquired during the sequence of scans (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]. "Referring to FIG. 13A, the data acquirer 610 reconstructs images at intervals of a predetermined time from an ECG signal 1310.  For example, referring also to FIG. 13B, the data acquirer 610 reconstructs a tomography image 1321 by using a sinogram gated in a time section corresponding to a time point t11 and reconstructs a tomography image 1322 by using a sinogram gated in a time section corresponding to a time point t12.  For example, the data acquirer 610 reconstructs a tomography image 1323 by using a sinogram gated in a time section corresponding to a time point t(n-2) and reconstructs a tomography image 1324 by using a sinogram gated in a time section corresponding to a time point t(n-1)." [0251]), wherein the reconstruction time is further determined based on presence of an irregular heartbeat identified in the ECG data (“Referring to FIG. 8B, when a heartbeat rate of a patient is irregular, as in the case of an arrhythmia patient, regularity of a heart beat rate is degraded, and thus it may be impossible to uniformly detect the cycle as in the prospective mode.  In this case, an ECG signal 860 is irregularly gated in the retrospective mode” [0192]).
Ra as modified by Boudoulas does not explicitly teach that (1) responsive to the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats; 
(2) the irregular heartbeat identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates. 
 
However, Fluhrer discloses a spiral scanning computed tomography apparatus, and method for operating same, for cardiac imaging, which is analogous art. Fluhrer teaches that responsive to the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats (“given slightly irregular spacings of the R-peaks the time window .delta.t.sub.rek can still be displaced within the diastoles in such a way that successive time windows are again located at equidistant time intervals .DELTA.t.” Col. 3, l. 37-41. “7.  Determination of the average heart frequency of a spiral scan, for the determination of the suitable pitch value. 8.  Given an irregular heartbeat, adaptation of the time window for reconstruction, so that the images arise in equidistant time spacings and thus equidistant axial spacings.” Col. 4, l. 31-36. Because, the images arise in equidistant time spacings, in the presence of the irregular heartbeat, the reconstruction time is determined based on reconstruction times corresponding to neighboring regular heartbeats that are associated with these equidistant time spacings).
Therefore, based on Fluhrer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Boudoulas to have, responsive to the presence of the irregular heartbeat, the reconstruction time that is determined based on reconstruction times corresponding to neighboring regular heartbeats, as taught by Fluhrer, in order to improve the image quality (Fluhrer: Col. 1, l. 64-Col. 2, l. 13).
Regarding feature (2), while Ra teaches that the irregular heartbeat is identified based on a heart rate (“In the retrospective mode, raw data is acquired by radiating X-rays in all cycles of ECG signals or in consecutive predetermined cycles of ECG signals, and then partial cycles for tomography image reconstruction are selected; … the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction” [0192]. Cycles of ECG signals defining heart rates have to be measured and recorded in order to perform reconstruction), Ra as modified by Boudoulas and Fluhrer further does not teach that the irregular heartbeat is identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates.
However, Kranz discloses monitoring of persons and control their location, heath condition (Abstract), which is analogous art. Kranz teaches that the irregular heartbeat is identified based on a heart rate greater than a threshold (“above set degree” [0064]) with respect to an average of other measured heart rates ("The limit is expressed as a number of beats per a unit of time during which the number of beats differing in the time of beat from the average beat is monitored, where the time interval between beats is measured.  Deviating beats may be excluded from the calculation of the average length of beat." [0016]. “With advantage the curve of ECG can be scanned and screened by respective sensors not only continuously or in regular optional intervals but with advantage for episodes with arrhythmia above set degree.  Scan of ECG with advantage is switched on by central control unit when the limit values are exceeded, par example pulse and arrhythmia” [0064]).
Therefore, based on Kranz’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ra, Boudoulas, and Fluhrer to have the irregular heartbeat identified based on a heart rate greater than a threshold with respect to an average of other measured heart rates, as taught by Kranz, in order to facilitate the control over the image reconstruction process, improve the image quality and diagnostic capabilities of the system.


3.      Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ra and Boudoulas as applied to claim 2, and further in view of Fluhrer et al (US 6266553), hereinafter Fluhrer.
Regarding claim 6, Ra modified by Boudoulas teaches the method of claim 2.
Ra teaches that the image reconstruction is synchronized with the ECG data to select the projection data between R-waves of the ECG data (“partial cycles for tomography image reconstruction are selected” [0192], Fig. 8B. “Referring to FIG. 29A, a plurality of image sets 2910, 2920, 2930, and 2940 reconstructed according to the back-projection method are illustrated. The plurality of image sets 2910, 2920, 2930, and 2940 are tomography images which respectively correspond to a plurality of time points within the R-R time section” [0414] – [0418], Figs. 8-13, 29A).
Ra as modified by Boudoulas does not explicitly teach that the sequence of scans are synchronized with the ECG data to acquire the projection data between R-waves of the ECG data. 
However, Fluhrer discloses a spiral scanning computed tomography apparatus, and method for operating same, for cardiac imaging, which is analogous art. Fluhrer teaches that the sequence of scans are synchronized with the ECG data to acquire the projection data between R-waves of the ECG data (“The ECG signal is employed to control the generation of the data during the spiral scanning at phase of the cardiac cycle wherein minimum movement of the heart takes place.  The chronological correlation between the recording of the scanning data and the ECG signal is fixed, so that within each number of successive time intervals, a dataset is obtained completely within that time interval.  The datasets from the successive time intervals are then combined to produce an image of the heart.” Abstract. “The above object is achieved in accordance with the principles of the present invention in a computed tomography apparatus having a measurement system for conducting a spiral scan of a measurement volume containing a patient's heart, wherein the production of scanning data obtained using the spiral scanning is synchronized with an ECG signal from the patient in order to produce a graphic representation of the examination volume, and thus an image of the patient's heart.” Col. 1, l. 55-63. “The ECG signal is not merely used as a periodic trigger, as is conventional in the above-described known systems, but instead is employed to control the generation of volumetric data during the spiral scanning at phases of the cardiac cycle wherein minimum movement of the heart takes place, i.e., in the diastole.  The chronological correlation between the recording of the scanning data in the spiral scanning an ECG signal is fixed, such as by employing the "radiation on" signal for conducting the spiral scanning, so that within each of a number of successive time intervals, a dataset is obtained completely within that time interval, with the datasets from the successive time intervals then being combined to produce a low-motion image of the heart.  Since all of the scanning data are obtained at times when the heart is in a low-motion phase, the resulting complete image is particularly sharp, in contrast to images produced employing conventional ECG triggering.” Col. 1, l. 64-Col. 2, l. 13).
Therefore, based on Fluhrer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ra and Boudoulas to have the sequence of scans synchronized with the ECG data to acquire the projection data between R-waves of the ECG data, as taught by Fluhrer, in order to improve the image quality (Fluhrer: Col. 1, l. 64-Col. 2, l. 13).

Response to Arguments
Applicant’s arguments filed 01/12/2022, with respect to the rejections of claims 1-3, 5-7, and 16-20, have been fully considered but they are not persuasive. With respect to the rejections of claims 9, 11-15, and 21 under 35 U.S.C. §103, the arguments are persuasive. Therefore, the rejection has been withdrawn.

Response to the 35 U.S.C. §103 rejection arguments on pages 9-14 of the REMARKS.
Claims 1-3, 5-7, 9, and 11-23                
The Applicant argues that “neither Ra nor Boudoulas, whether taken individually or in combination with each other, teaches or suggests anything pertaining to the determination of most consistent reconstruction times, let alone "determining a most consistent reconstruction time for each acquisition," as recited by independent claim 1. Applicant notes that, for example, the most consistent reconstruction time may be selected so as to perform the reconstruction as close as possible to the time of a prior regular beat while ensuring that scan data over a scan range are before a PVC/R-wave in the case of an irregular heartbeat, or the most consistent reconstruction time may be an average of neighboring reconstruction times for a prior regular heartbeat and a subsequent regular heartbeat in the case of a compensatory heartbeat…Independent claim 16 as hereby amended includes features that are substantially similar to features recited by independent claim 1 and should thus be allowed for at least the same reasons that pertain to claim 1.” (Pages 10-11). Examiner respectfully disagrees and notes that the limitations “reconstruction as close as possible to the time of a prior regular beat while ensuring that scan data over a scan range are before a PVC/R-wave in the case of an irregular heartbeat, or the most consistent reconstruction time may be an average of neighboring reconstruction times” are not recited in claims 1 and 16. Ra teaches determining a most consistent reconstruction time for each acquisition (“after a user individually sets partial cycles for use in image reconstruction to detect partial cycles 861, 862, and 863, the user uses pieces of raw data respectively acquired during the detected partial cycles 861, 862, and 863 in tomography image reconstruction.” [0192]; Fig. 8B; “To address this problem, in the related art, a tomography image is reconstructed at an end time point of systole or an end time point of diastole.” [0424]). This recitation is seen as determining a most consistent reconstruction time for each acquisition because it offers a consistent way to determine a reconstruction time. Dependent claims are likewise not allowable because of their dependency from their respective independent claims 1 and 16 and because the prior art of record meets additional features of the dependent claims. The Applicant argues that “Claims 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ra in view of U.S. Patent Application Publication No. 2017/0143292 (Yun et al., hereinafter Yun), Kranz, and U.S. Patent Application Publication No. 2008/0170654 (Tkaczyk et al., hereinafter Tkaczyk). Applicant traverses this rejection.” (Pages 12-13). This argument is moot because claims 9, 11, and 13-15 are not rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793    

/YI-SHAN YANG/Primary Examiner, Art Unit 3793